FARMER, J.
REVERSED. On remand the trial court shall re-enter a final order on the motion for modification and then accept appellant’s motion for rehearing under rule 1.530 as timely filed. The court is free to hold a hearing on the motion for rehearing or not as the court may be advised, but in any case shall enter an order disposing of the motion for rehearing. Upon the entry of the order disposing of the motion for rehearing, either of the parties are then free to seek appellate review by the timely filing of a notice of appeal of the final order on the motion for modification as then rendered by the disposition of the motion for rehearing.
GUNTHER and TAYLOR, JJ., concur.